Citation Nr: 1452895	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to November 1994.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability evaluation may be assigned where the schedular evaluation is less than total (i.e., less than 100 percent) when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, disabilities resulting from common etiology will be considered as on disability.  38 C.F.R. § 4.16(a) (2014).  

Being in receipt of a disability evaluation of 20 percent for a herniated nucleus pulposus, L4-L5 and L5-S1; 50 percent for a pain disorder, adjustment disorder with anxious and depressed mood and secondary to his service-connected low back disorder; and a noncompensable rating for right lower extremity meralgia paresthetica, he meets the percentage requirements note above.  

The evidence in this case establishes that, since 2008, the Veteran has been unemployed.  There is conflicting evidence of record concerning the occupational impairment that results from his service-connected disabilities.  A VA nurse practitioner indicated in a December 2009 checklist that the Veteran's low back disorder would preclude him from standing at any time or sitting for more than one hour.  A vocational expert also provided an opinion in March 2011 that the Veteran's service-connected disabilities preclude employment.  On the other hand, a November 2011 VA examiner stated that the Veteran's service-connected disabilities would preclude employment as a heavy laborer or as a truck driver because it would aggravate his back, but also indicated that he could do sedentary work like answering telephones or working on a computer.  The Board notes that the Veteran completed two years of high school and obtained a GED.  His employment experience is primarily in manual labor, including most recently working as a truck driver from 2000 to 2008.  Therefore, resolving doubt in the Veteran's favor, the Board finds that his service-connected disabilities render him unable to secure or follow substantially gainful employment, and that the criteria for a TDIU are met.

ORDER

Entitlement to a TDIU is granted.

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


